Citation Nr: 1523162	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-36 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disorder. 

2.  Entitlement to service connection for a skin disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1963 to October 1967, including service in the Republic of Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which declined to reopen the claim.

By way of background, the Board notes that the Veteran's service connection claim for a skin condition was originally denied in a September 1972 rating decision.  The Veteran was notified of the outcome of the decision and did not file a notice of disagreement within one year, nor was any additional pertinent evidence received within one year.  As such, the September 1972 rating decision became final.  The Veteran filed an application to reopen the claim in December 2010.     

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The September 1972 rating decision denied the claim of entitlement to service connection for a skin condition; the Veteran was properly notified of the adverse outcome in a September 1972 letter and did not file a notice of disagreement to appeal the RO's decision.

2.  Evidence received since the September 1972 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for a skin disorder. 



CONCLUSIONS OF LAW

1.  The September 1972 rating decision denying service connection for a skin condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence has been received to reopen the service connection claim for a skin condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim of service connection for a skin disorder.  To the extent that the Veteran seeks to reopen that claim, the benefit is granted, and no other issue is adjudicated in this decision.  As such, no discussion of VA's duty to notify and assist is necessary.

Laws and Regulations

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The evidence previously considered at the time of the prior, September 1972 rating decision included service treatment records and service personnel records.  The rating decision did not list any of the evidence considered, and did not provide any reason or basis for the denial of service connection.    

Evidence pertaining to the Veteran's skin disorder received since the last final (i.e. September 1972) rating decision includes VA treatment records showing complaints of red spots and a diagnosis of psoriasis in June 1982, and private treatment records from July 2010 reflecting diagnoses of keratoacanthoma (squamous cell carcinoma variant) and seborrheic keratosis, "flat" type, inflamed.  Also of record is a July 2010 letter from the Veteran's dermatologist stating that the Veteran had a history of multiple actinic keratoses of his scalp and face, as well as atypical nevi, and noting the current diagnoses of keratoacanthoma and seborrheic keratosis as revealed by skin biopsies.  Private treatment records show dermatological treatment for the face and scalp dating back to March 2001.  

These VA and private treatment records and accompanying letter from the Veteran's dermatologist were not previously considered and relate to unestablished facts necessary to prove the claim; namely, the existence of a current disability and a nexus between the current disability and the Veteran's in-service skin problems.  As such, the evidence is both new and material, and the Board finds that the reopening of the claim is warranted. 


ORDER

New and material evidence having been received, the claim for service connection for a skin disorder is reopened and, to this extent only, the appeal is granted.


REMAND

The Veteran's service personnel records reflect that he served in the Republic of Vietnam.  His service treatment records document second-degree sunburns in April 1964.  A record dated later that month notes that "... even the smallest amount of time in the sun to areas that cannot be covered causes the PT to get 2nd degree burns.  It is requested that you evaluate this man for work in the field."  A service treatment record from March 1965 includes a diagnosis of pyo derma of the arms, face, abdomen and legs.  The Veteran was again treated for sunburns of the torso and arms in August 1965.  

After service, a June 1982 VA treatment record reflects complaints of red spots and a diagnosis of psoriasis.  Private treatment records show dermatological treatment for the face and scalp dating back to March 2001.  A July 2010 letter from the Veteran's dermatologist states that the Veteran had a history of multiple actinic keratoses of his scalp and face, as well as atypical nevi.  Skin biopsies taken at that time led to diagnoses of keratoacanthoma (squamous cell carcinoma variant) and seborrheic keratosis, "flat" type, inflamed.  
   
The Veteran has never been afforded a VA skin examination to address his claimed condition.  Given that the Veteran's service treatment records include ample documentation of skin problems in service, and given that VA treatment records show a diagnosed skin disorder in the early 1980's, with ongoing private treatment since March 2001 and recent diagnoses from July 2010 as revealed by biopsies,  a VA examination is required under VA's duty to exist.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA must offer the examination during an active stage of the skin condition.  Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994). 
Additionally, as the Veteran served in Vietnam during the requisite period and therefore is presumed to have been exposed to herbicides, the VA examiner must address whether it is at least as likely as not that any current skin disorder is related to herbicide exposure in service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.  

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records pertaining to his skin disorder or, with his assistance, attempt to obtain such records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms relating to his skin disorder.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After the above development has been completed, schedule the Veteran for a VA skin disorders examination by an appropriate medical professional during an active phase of the Veteran's skin disorder, if possible.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  All appropriate diagnostic testing should be accomplished, and all findings reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not that any current skin disorder had its onset in service or is otherwise related to service or to any incident of service origin. 

The examiner should specifically consider and address the following evidence: 

* April 1964 service treatment record reflecting second-degree sunburns. 

* April 1964 service treatment record noting that "... even the smallest amount of time in the sun to areas that cannot be covered causes the PT to get 2nd degree burns.  It is requested that you evaluate this man for work in the field."  

* March 1965 service treatment record diagnosing pyo derma of the arms, face, abdomen and legs.  

* August 1965 service treatment record reflecting treatment for sunburns of the torso and arms. 

* June 1982 VA treatment record reflecting complaints of red spots and a diagnosis of psoriasis.  

* Private treatment records show dermatological treatment for the face and scalp dating since March 2001.  

* July 2010 letter from the Veteran's dermatologist stating that the Veteran had a history of multiple actinic keratoses of his scalp and face, as well as atypical nevi.  

* July 2010 skin biopsies resulting in diagnoses of keratoacanthoma (squamous cell carcinoma variant) and seborrheic keratosis, "flat" type, inflamed.  

The examiner should specifically comment on the Veteran's presumed herbicide exposure in Vietnam and discuss whether any current skin disorder is at least as likely as not related to herbicide exposure in service.   

A full explanation should be provided to support any opinion expressed. 

5.  Then, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


